     Case 2:17-cr-00001-JAD-DJA Document 737 Filed 06/15/21 Page 1 of 4



 1    CHRISTOPHER CHIOU
      Acting United States Attorney
 2    Simon Kung, Esq.
      Assistant United States Attorney
 3    501 Las Vegas Boulevard South, Suite 1100
      Las Vegas, Nevada 89101
 4    Tel.: (702) 388-6336
      Simon.Kung@usdoj.gov
 5    Attorneys for the Plaintiff
 6    LAW OFFICE OF TELIA U. WILLIAMS
      Telia Mary U. Williams, Esq.
 7    10161 Park Run Drive, Suite 150
      Las Vegas, Nevada 89145
 8    Tel.: (702) 835-6866
      telia@telialaw.com
 9    Attorney for the Defendant,
      Fausto Texeira Martins Neto
10

11                               UNITED STATES DISTRICT COURT
12                                       DISTRICT OF NEVADA
13

14    UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00001-JAD-DJA
15                                                        STIPULATION AND ORDER TO
                            Plaintiff,                    CONTINUE SENTENCING
16
                     vs.
17                                                        [Fifth Request]
      FAUSTO TEXEIRA MARTINS NETO,
18
                            Defendant.
19

20
            IT IS HEREBY STIPULATED AND AGREED by and between Telia Mary U. Williams,
21
     Esq., counsel for the defendant, Fausto Texeira Martins Neto, and Simon Kung, Esq., Assistant
22
     United States Attorney, counsel for the Government, that the Sentencing currently scheduled for
23
     June 21, 2021 at 3:00pm, be vacated and reset to a time no sooner than sixty (60) days from June
24
     21, 2021.
25
            This Stipulation is entered into for the following reasons:
26
                 1. Counsel for the Defendant needs more time to adequately prepare for sentencing.
27
                    She has not been able to confer sufficiently with the Defendant for sentencing
28
     Case 2:17-cr-00001-JAD-DJA Document 737 Filed 06/15/21 Page 2 of 4



 1                  because she was in two back-to-back federal criminal trials, followed by preparing

 2                  for two back-to-back state court civil trials (one ending on June 4, 2021, and one

 3                  starting this Friday, June 18, 2021). This unusually burdensome schedule has

 4                  made preparing the Defendant for his sentencing extremely difficult, especially

 5                  because of the need of a Portuguese language interpreter (one of only two such

 6                  certified interpreters in the district), and the need to comply with virus safety

 7                  precautions.

 8               2. In addition, at the last visit with the Defendant, approximately a month ago, he

 9                  indicated a desire for counsel to find out more how a sentence in this case might

10                  affect a contemporaneous state court proceeding involving the same facts and

11                  occurrence. That research will require additional time.

12               3. Counsel for the Government has no objection to this continuance.

13               4. The Defendant is in custody, but does not object to a continuance.

14               5. Denial of this request for continuance could result in a miscarriage of justice.

15               6. For all the above-stated reasons, the ends of justice would best be served by a

16                  continuance of the sentencing.

17               7. This is the fifth request for a continuance.

18

19   DATED: June 14, 2021
20   LAW OFFICE OF TELIA U. WILLIAMS                       CHRISTOPHER CHIOU
                                                           ACTING UNITED STATES ATTORNEY
21
     By:     /s/ Telia U. Williams
                                                           By:   /s/ Simon Kung
22
           Telia U. Williams, Esq.
23         10161 Park Run Drive, Suite 150                 Simon Kung, Esq.
                                                           Assistant United States Attorney
           Las Vegas, Nevada 89145                         501 Las Vegas Boulevard South, Suite 1100
24         Tel.: (702) 835-6866                            Las Vegas, Nevada 89106
25         telia@telialaw.com                              Tel.: (702) 388-6336

26         Attorney for Defendant,                         Attorney for Plaintiff,
           Fausto Texeira Martins Neto                     United States
27

28


                                                       2
     Case 2:17-cr-00001-JAD-DJA Document 737 Filed 06/15/21 Page 3 of 4



 1                               UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3

 4    UNITED STATES OF AMERICA,                            Case No. 2:17-cr-00001-JAD-DJA

 5                                                          ORDER
                             Plaintiff,
 6
                     vs.
 7
      FAUSTO TEXEIRA MARTINS NETO,
 8
                             Defendant.
 9

10                                          FINDINGS OF FACT

11          Based on the Stipulation of counsel, and good cause appearing therefore, the court finds
12   that the Stipulation by, between, and among the United States, and defendant Fausto Texeira
13
     Martins Neto, is entered into for the following reasons:
14

15                  1. Counsel for the Defendant needs more time to adequately prepare for

16                      sentencing. She has not been able to confer sufficiently with the Defendant for

17                      sentencing because she was in two back-to-back federal criminal trials,

18                      followed by preparing for two back-to-back state court civil trials (one ending

19                      on June 4, 2021, and one starting this Friday, June 18, 2021). This unusually

20                      burdensome schedule has made preparing the Defendant for his sentencing

21                      extremely difficult, especially because of the need of a Portuguese language

22                      interpreter (one of only two such certified interpreters in the district), and the

23                      need to comply with virus safety precautions.

24                  2. In addition, Counsel, at the request of the Defendant, needs more time to

25                      research the effect that a sentence in this case may have on a contemporaneous

26                      state court proceeding involving the same facts and occurrence.

27                  3. Counsel for the Government has no objection to this continuance.

28                  4. The Defendant is in custody, but does not object to a continuance.


                                                       3
     Case 2:17-cr-00001-JAD-DJA Document 737 Filed 06/15/21 Page 4 of 4



 1                  5. Denial of this request for continuance could result in a miscarriage of justice.

 2                  6. For all the above-stated reasons, the ends of justice would best be served by a

 3                      continuance of the sentencing.

 4                  7. This is the fifth request for a continuance.

 5
                                         CONCLUSIONS OF LAW
 6

 7          Denial of this request for continuance would deny counsel for the Defendant, Fausto

 8   Texeira Martins Neto, sufficient opportunity to confer with Mr. Neto, and to adequately to

 9   prepare for his sentencing.
10
            As such, denial of this request for continuance could result in a miscarriage of justice.
11

12

13                                                ORDER

14          IT IS HEREBY ORDERED that the sentencing currently scheduled for June 21, 2021

15   at 3:00pm, be continued to August 30, 2021, at 11:00 a.m.
16
            DATED this 15th day of October, 2021.
17

18                                                        ______________________________ _____
                                                          UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28


                                                      4
